UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4273



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY TOBIAS THOMPSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-102)


Submitted:   January 23, 2004          Decided:     February 10, 2004


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. J. Strom Thurmond, Jr., United States Attorney,
Isaac Louis Johnson, Jr., Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gregory Tobias Thompson seeks to appeal his conviction

and sentence.    In criminal cases, a defendant must file his notice

of appeal within ten days after the entry of judgment.      Fed. R.

App. P. 4(b)(1)(A).    With or without a motion, the district court

may grant an extension of time to file of up to thirty days upon a

showing of excusable neglect or good cause.        Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered its judgment on June 14, 2002.

Thompson filed his notice of appeal on March 18, 2003, seeking a

finding of excusable neglect.    Because Thompson’s notice was filed

well beyond the periods specified in Rule 4(b), this court is

without jurisdiction to consider his claims.    See United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991). Accordingly, we dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                 - 2 -